 



Exhibit 10.2

 

INVESTMENT MANAGEMENT TRUST AGREEMENT

 

This Investment Management Trust Agreement (this “Agreement”) is made effective
as of October 8, 2020, by and between Landcadia Holdings III, Inc., a Delaware
corporation (the “Company”), and Continental Stock Transfer & Trust Company, a
New York corporation (the “Trustee”).

 

WHEREAS, the Company’s registration statement on Form S-1, File No. 333-248856
(the “Registration Statement”) and prospectus (the “Prospectus”) for the initial
public offering of the Company’s units (the “Units”), each of which consists of
one share of the Company’s Class A common stock, par value $0.0001 per share
(the “Common Stock”), and one-third redeemable warrant, each warrant entitling
the holder thereof to purchase one share of Common Stock (such initial public
offering hereinafter referred to as the “Offering”), has been declared effective
as of the date hereof by the U.S. Securities and Exchange Commission; and

 

WHEREAS, the Company has entered into an Underwriting Agreement (the
“Underwriting Agreement”) with Jefferies LLC as representative (the
“Representative”) of the several underwriters (the “Underwriters”) named
therein; and

 

WHEREAS, as described in the Prospectus, $500,000,000 of the gross proceeds of
the Offering and sale of the Private Placement Warrants (as defined in the
Underwriting Agreement) (or $575,000,000, if the Underwriters’ over-allotment
option is exercised in full) will be delivered to the Trustee to be deposited
and held in a segregated trust account located at all times in the United States
(the “Trust Account”) for the benefit of the Company and the holders of the
Common Stock included in the Units issued in the Offering as hereinafter
provided (the amount to be delivered to the Trustee (and any interest
subsequently earned thereon) is referred to herein as the “Property,” the
stockholders for whose benefit the Trustee shall hold the Property will be
referred to as the “Public Stockholders,” and the Public Stockholders and the
Company will be referred to together as the “Beneficiaries”);

 

WHEREAS, pursuant to the Underwriting Agreement, a portion of the Property equal
to $17,500,000, or $20,125,000 if the Underwriters’ over-allotment option is
exercised in full, is attributable to deferred underwriting discounts and
commissions that will be payable by the Company to the Underwriters upon and
concurrently with the consummation of the Business Combination (as defined
below) (the “Deferred Discount”); and

 

WHEREAS, the Company and the Trustee desire to enter into this Agreement to set
forth the terms and conditions pursuant to which the Trustee shall hold the
Property.

 

NOW THEREFORE, IT IS AGREED:

 

1.             Agreements and Covenants of Trustee. The Trustee hereby agrees
and covenants to:

 

(a)                Hold the Property in trust for the Beneficiaries in
accordance with the terms of this Agreement in the Trust Account established by
the Trustee in the United States at J.P. Morgan Chase Bank, N.A. (or at another
U.S. chartered commercial bank with consolidated assets of $100 billion or more)
in the United States, maintained by the trustee and at a brokerage institution
selected by the Trustee that is reasonably satisfactory to the Company;

 

(b)                Manage, supervise and administer the Trust Account subject to
the terms and conditions set forth herein;

 

(c)                In a timely manner, upon the written instruction of the
Company, invest and reinvest the Property solely in United States government
securities within the meaning of Section 2(a)(16 of the Investment Company Act
of 1940, as amended, having a maturity of 185 days or less, or in money market
funds meeting the conditions of paragraphs (d)(1), (d) (2), (d)(3) and (d)(4) of
Rule 2a-7 promulgated under the Investment Company Act of 1940, as amended (or
any successor rule), which invest only in direct U.S. government treasury
obligations, as determined by the Company; it being understood that the Trust
Account will earn no interest while account funds are uninvested awaiting the
Company’s instructions hereunder and the Trustee may earn bank credits or other
consideration;

 



 

 

 

(d)                Collect and receive, when due, all interest or other income
arising from the Property, which shall become part of the “Property,” as such
term is used herein;

 

(e)                Promptly notify the Company and the Representative of all
communications received by the Trustee with respect to any Property requiring
action by the Company;

 

(f)                 Supply any necessary information or documents as may be
requested by the Company (or its authorized agents) in connection with the
Company’s preparation of the tax returns relating to assets held in the Trust
Account;

 

(g)                Participate in any plan or proceeding for protecting or
enforcing any right or interest arising from the Property if, as and when
instructed by the Company to do so;

 

(h)                Render to the Company monthly written statements of the
activities of, and amounts in, the Trust Account reflecting all receipts and
disbursements of the Trust Account;

 

(i)                 Commence liquidation of the Trust Account only after and
promptly after (x) receipt of, and only in accordance with, the terms of a
letter from the Company (“Termination Letter”) in a form substantially similar
to that attached hereto as either Exhibit A or Exhibit B, as applicable, signed
on behalf of the Company by its Chief Executive Officer, Chief Financial
Officer, President, Executive Vice President, Vice President, Secretary or
Chairman of the board of directors of the Company (the “Board”) or other
authorized officer of the Company, and complete the liquidation of the Trust
Account and distribute the Property in the Trust Account, including interest not
previously released to the Company to pay its taxes (less up to $100,000 of
interest that may be released to the Company to pay dissolution expenses), only
as directed in the Termination Letter and the other documents referred to
therein, or (y) upon the date which is, the later of (1) 24 months after the
closing of the Offering and (2) such later date as may be approved by the
Company’s stockholders in accordance with the Company’s second amended and
restated certificate of incorporation if a Termination Letter has not been
received by the Trustee prior to such date, in which case the Trust Account
shall be liquidated in accordance with the procedures set forth in the
Termination Letter attached as Exhibit B and the Property in the Trust Account,
including interest not previously released to the Company to pay its taxes (less
up to $100,000 of interest that may be released to the Company to pay
dissolution expenses) shall be distributed to the Public Stockholders of record
as of such date;

 

(j)                 Upon written request from the Company, which may be given
from time to time in a form substantially similar to that attached hereto as
Exhibit C, withdraw from the Trust Account and distribute to the Company the
amount of interest earned on the Property requested by the Company to cover any
tax obligation owed by the Company as a result of assets of the Company or
interest or other income earned on the Property, which amount shall be delivered
directly to the Company by electronic funds transfer or other method of prompt
payment, and the Company shall forward such payment to the relevant taxing
authority; provided, however, that to the extent there is not sufficient cash in
the Trust Account to pay such tax obligation, the Trustee shall liquidate such
assets held in the Trust Account as shall be designated by the Company in
writing to make such distribution, so long as there is no reduction in the
principal amount per share initially deposited in the Trust Account; provided,
further, that if the tax to be paid is a franchise tax, the written request by
the Company to make such distribution shall be accompanied by a copy of the
franchise tax bill from the State of Delaware for the Company (it being
acknowledged and agreed that any such amount in excess of interest income earned
on the Property shall not be payable from the Trust Account). The written
request of the Company referenced above shall constitute presumptive evidence
that the Company is entitled to said funds, and the Trustee shall have no
responsibility to look beyond said request;

 



2

 

 

(k)                Upon written request from the Company, which may be given
from time to time in a form substantially similar to that attached hereto as
Exhibit D, the Trustee shall distribute on behalf of the Company the amount
requested by the Company to be used to redeem shares of Common Stock from Public
Stockholders properly submitted in connection with a stockholder vote to approve
an amendment to the Company’s second amended and restated certificate of
incorporation to modify the substance or timing of the Company’s obligation (i)
to redeem 100% of its public shares of Common Stock if the Company has not
consummated an initial Business Combination within such time as is described in
the Company’s second amended and restated certificate of incorporation or (ii)
to provide for redemption in connection with an initial Business Combination.
The written request of the Company referenced above shall constitute presumptive
evidence that the Company is entitled to distribute said funds, and the Trustee
shall have no responsibility to look beyond said request; and

 

(l)                 Not make any withdrawals or distributions from the Trust
Account other than pursuant to Section 1(i), (j) or (k) above.

 

2.             Agreements and Covenants of the Company. The Company hereby
agrees and covenants to:

 

(a)                Give all instructions to the Trustee hereunder in writing,
signed by the Company’s Chairman of the Board, Chief Executive Officer, Chief
Financial Officer, President, Executive Vice President, Vice President or
Secretary. In addition, except with respect to its duties under Sections 1(i),
1(j) and 1(k) hereof, the Trustee shall be entitled to rely on, and shall be
protected in relying on, any verbal or telephonic advice or instruction which
it, in good faith and with reasonable care, believes to be given by any one of
the persons authorized above to give written instructions, provided that the
Company shall promptly confirm such instructions in writing;

 

(b)                Subject to Section 4 hereof, hold the Trustee harmless and
indemnify the Trustee from and against any and all expenses, including
reasonable counsel fees and disbursements, or losses suffered by the Trustee in
connection with any action taken by it hereunder and in connection with any
action, suit or other proceeding brought against the Trustee involving any
claim, or in connection with any claim or demand, which in any way arises out of
or relates to this Agreement, the services of the Trustee hereunder, or the
Property or any interest earned on the Property, except for expenses and losses
resulting from the Trustee’s gross negligence, fraud or willful misconduct.
Promptly after the receipt by the Trustee of notice of demand or claim or the
commencement of any action, suit or proceeding, pursuant to which the Trustee
intends to seek indemnification under this Section 2(b), it shall notify the
Company in writing of such claim (hereinafter referred to as the “Indemnified
Claim”). The Trustee shall have the right to conduct and manage the defense
against such Indemnified Claim; provided that the Trustee shall obtain the
consent of the Company with respect to the selection of counsel, which consent
shall not be unreasonably withheld. The Trustee may not agree to settle any
Indemnified Claim without the prior written consent of the Company, which such
consent shall not be unreasonably withheld. The Company may participate in such
action with its own counsel;

 

(c)                Pay the Trustee the fees set forth on Schedule A hereto,
including an initial acceptance fee, annual administration fee, and transaction
processing fee which fees shall be subject to modification by the parties from
time to time. It is expressly understood that the Property shall not be used to
pay such fees unless and until the closing of the Business Combination. The
Company shall pay the Trustee the initial acceptance fee and the first annual
administration fee at the consummation of the Offering. The Company shall not be
responsible for any other fees or charges of the Trustee except as set forth in
this Section 2(c), Schedule A and as may be provided in Section 2(b) hereof;

 



3

 

 

(d)                In connection with any vote of the Company’s stockholders
regarding a merger, capital stock exchange, asset acquisition, stock purchase,
reorganization or similar business combination involving the Company and one or
more businesses (the “Business Combination”), provide to the Trustee an
affidavit or certificate of the inspector of elections for the stockholder
meeting verifying the vote of such stockholders regarding such Business
Combination;

 

(e)                Provide the Representative with a copy of any Termination
Letter(s) and/or any other correspondence that is sent to the Trustee with
respect to any proposed withdrawal from the Trust Account promptly after it
issues the same;

 

(f)                 Unless otherwise agreed between the Company and the
Representative, ensure that any Instruction Letter (as defined in Exhibit A)
delivered in connection with a Termination Letter in the form of Exhibit A
expressly provides that the Deferred Discount is paid directly to the account or
accounts directed by the Representative on behalf of the Underwriters prior to
any transfer of the funds held in the Trust Account to the Company or any other
person;

 

(g)                Instruct the Trustee to make only those distributions that
are permitted under this Agreement, and refrain from instructing the Trustee to
make any distributions that are not permitted under this Agreement; and

 

(h)                Within four (4) business days after the Underwriters exercise
the over-allotment option (or any unexercised portion thereof) or such
over-allotment expires, provide the Trustee with a notice in writing of the
total amount of the Deferred Discount, which shall in no event be less than
$17,500,000.

 

3.             Limitations of Liability. The Trustee shall have no
responsibility or liability to:

 

(a)                Imply obligations, perform duties, inquire or otherwise be
subject to the provisions of any agreement or document other than this Agreement
and that which is expressly set forth herein;

 

(b)                Take any action with respect to the Property, other than as
directed in Section 1 hereof, and the Trustee shall have no liability to any
third party except for liability arising out of the Trustee’s gross negligence,
fraud or willful misconduct;

 

(c)                Institute any proceeding for the collection of any principal
and income arising from, or institute, appear in or defend any proceeding of any
kind with respect to, any of the Property unless and until it shall have
received instructions from the Company given as provided herein to do so and the
Company shall have advanced or guaranteed to it funds sufficient to pay any
expenses incident thereto;

 

(d)                Refund any depreciation in principal of any Property;

 

(e)                Assume that the authority of any person designated by the
Company to give instructions hereunder shall not be continuing unless provided
otherwise in such designation, or unless the Company shall have delivered a
written revocation of such authority to the Trustee;

 

(f)                 The other parties hereto or to anyone else for any action
taken or omitted by it, or any action suffered by it to be taken or omitted, in
good faith and in the Trustee’s best judgment, except for the Trustee’s gross
negligence, fraud or willful misconduct. The Trustee may rely conclusively and
shall be protected in acting upon any order, notice, demand, certificate,
opinion or advice of counsel (including counsel chosen by the Trustee, which
counsel may be the Company’s counsel), statement, instrument, report or other
paper or document (not only as to its due execution and the validity and
effectiveness of its provisions, but also as to the truth and acceptability of
any information therein contained) which the Trustee believes, in good faith and
with reasonable care, to be genuine and to be signed or presented by the proper
person or persons. The Trustee shall not be bound by any notice or demand, or
any waiver, modification, termination or rescission of this Agreement or any of
the terms hereof, unless evidenced by a written instrument delivered to the
Trustee, signed by the proper party or parties and, if the duties or rights of
the Trustee are affected, unless it shall give its prior written consent
thereto;

 



4

 

 

(g)                Verify the accuracy of the information contained in the
Registration Statement;

 

(h)                Provide any assurance that any Business Combination entered
into by the Company or any other action taken by the Company is as contemplated
by the Registration Statement;

 

(i)                 File information returns with respect to the Trust Account
with any local, state or federal taxing authority or provide periodic written
statements to the Company documenting the taxes payable by the Company, if any,
relating to any interest income earned on the Property;

 

(j)                 Prepare, execute and file tax reports, income or other tax
returns and pay any taxes with respect to any income generated by, and
activities relating to, the Trust Account, regardless of whether such tax is
payable by the Trust Account or the Company, including, but not limited to,
franchise and income tax obligations, except pursuant to Section 1(j) hereof; or

 

(k)                Verify calculations, qualify or otherwise approve the
Company’s written requests for distributions pursuant to Sections 1(i), 1(j) or
1(k) hereof.

 

4.             Trust Account Waiver. The Trustee has no right of set-off or any
right, title, interest or claim of any kind (“Claim”) to, or to any monies in,
the Trust Account, and hereby irrevocably waives any Claim to, or to any monies
in, the Trust Account that it may have now or in the future. In the event the
Trustee has any Claim against the Company under this Agreement, including,
without limitation, under Section 2(b) or Section 2(c) hereof, the Trustee shall
pursue such Claim solely against the Company and its assets outside the Trust
Account and not against the Property or any monies in the Trust Account.

 

5.             Termination. This Agreement shall terminate as follows:

 

(a)                If the Trustee gives written notice to the Company that it
desires to resign under this Agreement, the Company shall use its reasonable
efforts to locate a successor trustee, pending which the Trustee shall continue
to act in accordance with this Agreement. At such time that the Company notifies
the Trustee that a successor trustee has been appointed and has agreed to become
subject to the terms of this Agreement, the Trustee shall transfer the
management of the Trust Account to the successor trustee, including but not
limited to the transfer of copies of the reports and statements relating to the
Trust Account, whereupon this Agreement shall terminate; provided, however, that
in the event that the Company does not locate a successor trustee within ninety
(90) days of receipt of the resignation notice from the Trustee, the Trustee may
submit an application to have the Property deposited with any court in the State
of New York or with the United States District Court for the Southern District
of New York and upon such deposit, the Trustee shall be immune from any
liability whatsoever; or

 

(b)                At such time that the Trustee has completed the liquidation
of the Trust Account and its obligations in accordance with the provisions of
Section 1(i) hereof (which section may not be amended under any circumstances)
and distributed the Property in accordance with the provisions of the
Termination Letter, this Agreement shall terminate except with respect to
Section 2(b).



 



5

 

 

6.             Miscellaneous.

 

(a)                The Company and the Trustee each acknowledge that the Trustee
will follow the security procedures set forth below with respect to funds
transferred from the Trust Account. The Company and the Trustee will each
restrict access to confidential information relating to such security procedures
to authorized persons. Each party must notify the other party immediately if it
has reason to believe unauthorized persons may have obtained access to such
confidential information, or of any change in its authorized personnel. In
executing funds transfers, the Trustee shall rely upon all information supplied
to it by the Company, including, account names, account numbers, and all other
identifying information relating to a Beneficiary, Beneficiary’s bank or
intermediary bank. Except for any liability arising out of the Trustee’s gross
negligence, fraud or willful misconduct, the Trustee shall not be liable for any
loss, liability or expense resulting from any error in the information or
transmission of the funds.

 

(b)                This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of New York. This Agreement
may be executed in several original or facsimile counterparts, each one of which
shall constitute an original, and together shall constitute but one instrument.

 

(c)                This Agreement contains the entire agreement and
understanding of the parties hereto with respect to the subject matter hereof.
This Agreement or any provision hereof may only be changed, amended or modified
(other than to correct a typographical error) by a writing signed by each of the
parties hereto.

 

(d)                This Agreement or any provision hereof may only be changed,
amended or modified pursuant to Section 6 hereof with the Consent of the
Stockholders. For purposes of this Section 6(d), the “Consent of the
Stockholders” means receipt by the Trustee of a certificate from the inspector
of elections of the stockholder meeting certifying that the Company’s
stockholders of record as of a record date established in accordance with
Section 213(a) of the Delaware General Corporation Law, as amended (“DGCL”) (or
any successor rule), who hold sixty-five percent (65%) or more of all then
outstanding shares of the Common Stock and Class B common stock, par value
$0.0001 per share, of the Company voting together as a single class, have voted
in favor of such change, amendment or modification. No such amendment will
affect any Public Stockholder who has otherwise indicated his election to redeem
his shares of Common Stock in connection with a stockholder vote sought to amend
this Agreement to modify the substance or timing of the Company’s obligation to
redeem 100% of the Common Stock if the Company does not complete its initial
Business Combination within the time frame specified in the Company’s second
amended and restated certificate of incorporation. Except for any liability
arising out of the Trustee’s gross negligence, fraud or willful misconduct, the
Trustee may rely conclusively on the certification from the inspector or
elections referenced above and shall be relieved of all liability to any party
for executing the proposed amendment in reliance thereon.

 

(e)                The parties hereto consent to the jurisdiction and venue of
any state or federal court located in the City of New York, State of New York,
for purposes of resolving any disputes hereunder. AS TO ANY CLAIM, CROSS-CLAIM
OR COUNTERCLAIM IN ANY WAY RELATING TO THIS AGREEMENT, EACH PARTY WAIVES THE
RIGHT TO TRIAL BY JURY.

 

(f)                 Any notice, consent or request to be given in connection
with any of the terms or provisions of this Agreement shall be in writing and
shall be sent by express mail or similar private courier service, by certified
mail (return receipt requested), by hand delivery or by electronic mail:

 

if to the Trustee, to:

 

Continental Stock Transfer & Trust Company

1 State Street, 30th Floor

New York, NY 10004

Attn: Francis Wolf and Celeste Gonzalez

Email: fwolf@continentalstock.com; cgonzalez@continentalstock.com

 



6

 

 

if to the Company, to:

 

Landcadia Holdings III, Inc.

1510 West Loop South

Houston, Texas 77027

Attn: Steven L. Scheinthal



Email: sscheinthal@ldry.com

 

in each case, with copies to:

 

White & Case LLP

1221 Avenue of the Americas

New York, NY 10020

Attn: Joel L. Rubinstein, Esq.

Email: joel.rubinstein@whitecase.com

 

and

 

Jefferies LLC

520 Madison Avenue

New York, New York 10022

Attn: General Counsel

Fax No.: (646) 619-4437

 

and

 

Latham & Watkins LLP

885 Third Avenue

New York, NY 10022

Attn: Marc Jaffe, Esq., Ian Schuman, Esq. and Ryan K. deFord, Esq.

Email: marc.jaffe@lw.com; ian.schuman@lw.com; ryan.deford@lw.com

 

(g)                Each of the Company and the Trustee hereby represents that it
has the full right and power and has been duly authorized to enter into this
Agreement and to perform its respective obligations as contemplated hereunder.
The Trustee acknowledges and agrees that it shall not make any claims or proceed
against the Trust Account, including by way of set-off, and shall not be
entitled to any funds in the Trust Account under any circumstance.

 

(h)                This Agreement is the joint product of the Trustee and the
Company and each provision hereof has been subject to the mutual consultation,
negotiation and agreement of such parties and shall not be construed for or
against any party hereto.

 

(i)                 This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all such
counterparts shall together constitute one and the same instrument. Delivery of
a signed counterpart of this Agreement by facsimile or electronic transmission
shall constitute valid and sufficient delivery thereof.

 

(j)                 Each of the Company and the Trustee hereby acknowledges and
agrees that Jefferies LLC on behalf of the Underwriters is a third party
beneficiary of this Agreement.

 

(k)                Except as specified herein, no party to this Agreement may
assign its rights or delegate its obligations hereunder to any other person or
entity.

 

[Signature Page Follows]

 



7

 



 

IN WITNESS WHEREOF, the parties have duly executed this Investment Management
Trust Agreement as of the date first written above.

 

  CONTINENTAL STOCK TRANSFER & TRUST COMPANY, as Trustee       By: /s/ Francis
Wolf     Name: Francis Wolf     Title: Vice President       LANDCADIA HOLDINGS
III, INC.       By: /s/ Steven L. Scheinthal     Name: Steven L. Scheinthal    
Title: Vice President

 

[Signature Page to Investment Management Trust Agreement]

 



 

 

 

Schedule A

 

Fee Item

Time and method of payment

Amount

Initial set-up fee. Initial closing of Offering by wire transfer. $3,500 Trustee
administration fee Payable annually.  First year fee payable, at initial closing
of Offering by wire transfer, thereafter by wire transfer or check. $10,000
Transaction processing fee for disbursements to Company under Sections 1(i) and
(j) Deduction by Trustee from accumulated income following disbursement made to
Company under Section 1 $250 Paying Agent services as required pursuant to
Section 1(i) and (k) Billed to Company upon delivery of service pursuant to
Section 1(i) and (k) Prevailing rates

 

 



 

 

 

Exhibit A

[Letterhead of Company]
[Insert date]

 

Continental Stock Transfer & Trust Company

1 State Street, 30th Floor

New York, New York 10004

Attn: Francis Wolf and Celeste Gonzalez

 

Re:    Trust Account - Termination Letter

 

Dear Mr. Wolf and Ms. Gonzalez:

 

Pursuant to Section 1(i) of the Investment Management Trust Agreement between
Landcadia Holdings III, Inc. (the “Company”) and Continental Stock Transfer &
Trust Company (the “Trustee”), dated as of [   ], 2020 (the “Trust Agreement”),
this is to advise you that the Company has entered into an agreement with (the
“Target Business”) to consummate a business combination with Target Business
(the “Business Combination”) on or about [insert date]. The Company shall notify
you at least seventy-two (72) hours in advance of the actual date of the
consummation of the Business Combination (the “Consummation Date”). Capitalized
terms used but not defined herein shall have the meanings set forth in the Trust
Agreement.

 

In accordance with the terms of the Trust Agreement, we hereby authorize you to
commence to liquidate all of the assets of the Trust Account and to transfer the
proceeds to a segregated account held by you on behalf of the Beneficiaries to
the effect that, on the Consummation Date, all of the funds held in the Trust
Account will be immediately available for transfer to the account or accounts
that the Company shall direct on the Consummation Date (including as directed to
it by the Representative on behalf of the Underwriters (with respect to the
Deferred Discount)). It is acknowledged and agreed that while the funds are on
deposit in the trust operating account at J.P. Morgan Chase Bank, N.A. awaiting
distribution, the Company will not earn any interest or dividends.

 

On the Consummation Date (i) counsel for the Company shall deliver to you
written notification that the Business Combination has been consummated, or will
be consummated concurrently with your transfer of funds to the accounts as
directed by the Company (the “Notification”) and (ii) the Company shall deliver
to you (a) a certificate of the Chief Executive Officer, which verifies that the
Business Combination has been approved by a vote of the Company’s stockholders,
if a vote is held and (b) a joint written instruction signed by the Company and
the Representative with respect to the transfer of the funds held in the Trust
Account, including payment of amounts owed to public stockholders who have
properly exercised their redemption rights and payment of the Deferred Discount
to the Representative from the Trust Account (the “Instruction Letter”). You are
hereby directed and authorized to transfer the funds held in the Trust Account
immediately upon your receipt of the Notification and the Instruction Letter, in
accordance with the terms of the Instruction Letter. In the event that certain
deposits held in the Trust Account may not be liquidated by the Consummation
Date without penalty, you will notify the Company in writing of the same and the
Company shall direct you as to whether such funds should remain in the Trust
Account and be distributed after the Consummation Date to the Company. Upon the
distribution of all the funds, net of any payments necessary for reasonable
unreimbursed expenses related to liquidating the Trust Account, your obligations
under the Trust Agreement shall be terminated.

 

In the event that the Business Combination is not consummated on the
Consummation Date described in the notice thereof and we have not notified you
on or before the original Consummation Date of a new Consummation Date, then
upon receipt by the Trustee of written instructions from the Company, the funds
held in the Trust Account shall be reinvested as provided in Section 1(c) of the
Trust Agreement on the business day immediately following the Consummation Date
as set forth in such notice as soon thereafter as possible.

  

    Very truly yours,         Landcadia Holdings III, Inc.       By:       Name:
    Title: cc: Jefferies LLC    



 



 

 



 

Exhibit B

[Letterhead of Company]
[Insert date]

 

Continental Stock Transfer & Trust Company

1 State Street, 30th Floor

New York, New York 10004

Attn: Francis Wolf and Celeste Gonzalez

 

Re:    Trust Account -. Termination Letter

 

Dear Mr. Wolf and Ms. Gonzalez:

 

Pursuant to Section 1(i) of the Investment Management Trust Agreement between
Landcadia Holdings III, Inc. (the “Company”) and Continental Stock Transfer &
Trust Company (the “Trustee”), dated as of [   ], 2020 (the “Trust Agreement”),
this is to advise you that the Company has been unable to effect a business
combination with a Target Business (the “Business Combination”) within the time
frame specified in the Company’s Second Amended and Restated Certificate of
Incorporation, as described in the Company’s Prospectus relating to the
Offering. Capitalized terms used but not defined herein shall have the meanings
set forth in the Trust Agreement.

 

In accordance with the terms of the Trust Agreement, we hereby authorize you to
liquidate all of the assets in the Trust Account and to transfer the total
proceeds into a segregated account held by you on behalf of the Beneficiaries to
await distribution to the Public Stockholders. The Company has selected(1) as
the effective date for the purpose of determining when the Public Stockholders
will be entitled to receive their share of the liquidation proceeds. You agree
to be the Paying Agent of record and, in your separate capacity as Paying Agent,
agree to distribute said funds directly to the Company’s Public Stockholders in
accordance with the terms of the Trust Agreement and the Second Amended and
Restated Certificate of Incorporation of the Company. Upon the distribution of
all the funds, net of any payments necessary for reasonable unreimbursed
expenses related to liquidating the Trust Account, your obligations under the
Trust Agreement shall be terminated, except to the extent otherwise provided in
Section 1(j) of the Trust Agreement.

 

(1) 24 months from the closing of the Offering.

 



    Very truly yours,         Landcadia Holdings III, Inc.       By:       Name:
    Title: cc: Jefferies LLC    

 



 

 

 

Exhibit C

[Letterhead of Company]
[Insert date]

 

Continental Stock Transfer & Trust Company

1 State Street, 30th Floor

New York, New York 10004

Attn: Francis Wolf and Celeste Gonzalez

 

Re:    Trust Account Withdrawal Instruction

 

Dear Mr. Wolf and Ms. Gonzalez:

 

Pursuant to Section 1(j) of the Investment Management Trust Agreement between
Landcadia Holdings III, Inc. (the “Company”) and Continental Stock Transfer &
Trust Company (the “Trustee”), dated as of [   ], 2020 (the “Trust Agreement”),
the Company hereby requests that you deliver to the Company $of the interest
income earned on the Property as of the date hereof. Capitalized terms used but
not defined herein shall have the meanings set forth in the Trust Agreement.

 

The Company needs such funds to pay for the tax obligations as set forth on the
attached tax return or tax statement. In accordance with the terms of the Trust
Agreement, you are hereby directed and authorized to transfer (via wire
transfer) such funds promptly upon your receipt of this letter to the Company’s
operating account at:

 

[WIRE INSTRUCTION INFORMATION]

 



    Very truly yours,         Landcadia Holdings III, Inc.       By:       Name:
    Title: cc: Jefferies LLC    



 



 

 

 

Exhibit D

[Letterhead of Company]
[Insert date]

 

Continental Stock Transfer & Trust Company

1 State Street, 30th Floor

New York, New York 10004

Attn: Francis Wolf and Celeste Gonzalez

 

Re:    Trust Account Shareholder Redemption Withdrawal Instruction

 

Dear Mr. Wolf and Ms. Gonzalez:

 

Pursuant to Section 1(k) of the Investment Management Trust Agreement between
Landcadia Holdings III, Inc. (the “Company”) and Continental Stock Transfer &
Company (the “Trustee”), dated as of [   ], 2020 (the “Trust Agreement”), the
Company hereby requests that you deliver to the redeeming Public Stockholders of
the Company $of the principal and interest income earned on the Property as of
the date hereof to a segregated account held by you on behalf of the
Beneficiaries. Capitalized terms used but not defined herein shall have the
meanings set forth in the Trust Agreement.

 

The Company needs such funds to pay its Public Stockholders who have properly
elected to have their shares of Common Stock redeemed by the Company in
connection with a stockholder vote to approve an amendment to the Company’s
second amended and restated certificate of incorporation to modify the substance
or timing of the Company’s obligation to redeem 100% of public shares of Common
Stock if the Company has not consummated an initial Business Combination within
such time as is described in the Company’s second amended and restated
certificate of incorporation. As such, you are hereby directed and authorized to
transfer (via wire transfer) such funds promptly upon your receipt of this
letter to a segregated account held by you on behalf of the Beneficiaries.

 



    Very truly yours,         Landcadia Holdings III, Inc.       By:       Name:
    Title: cc: Jefferies LLC    

 



 

